Citation Nr: 1516801	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment increase of the Veteran's VA disability benefits for his dependent children.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The Veteran had active service from June 1972 to January 1976.

The appellant in this matter is the mother/custodian of the Veteran's minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that allowed an apportionment of the Veteran's disability benefits in the amount of $110.00.  The appellant timely expressed disagreement with the amount of apportionment and perfected a substantive appeal.

In her Appeal To Board Of Veterans' Appeals (VA Form 9), the appellant had requested that she be scheduled for a video conference hearing before the Board.  The requested hearing was scheduled for February 2014, however, neither party appeared for the hearing.  Thus, the appeal will be processed as if the hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted that the Veteran's minor children are entitled to an 
increase in the amount of apportionment of the Veteran's VA benefits.  Since a grant of benefits to the appellant would result in a payment of a lesser benefit to the Veteran, this case qualifies as a "simultaneously contested claim."  See 38 C.F.R. 
§ 20.3(p).
As a simultaneously contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.  

Additionally, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case.  See 38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  All notices in simultaneously contested claims must be provided to the last address of record of the parties concerned.  See 38 C.F.R. § 20.504.

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the AOJ did not satisfy its obligations under the procedures relating to simultaneously contested claims.  Specifically, the AOJ mailed copies of all relevant correspondence, to include the Statement of the Case and the notice of the scheduled hearing, to the Veteran at an address in Cottondale, Alabama.  The Veteran has never responded to any of the provided correspondence.

A review of the Veteran's VBMS electronic claims file reveals that he has recently filed a claim for VA compensation benefits (to which the appellant is not a party) with the RO located in Houston, Texas, and has listed his mailing address as being in Seabrook, Texas.

As it does not appear that the Veteran has ever received notice of the current proceedings involving the simultaneously contested claim to which he is a party at his last address of record, a remand is required to ensure compliance with all specialized contested claim procedures. 

On remand, both parties should also be provided an additional Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update their financial information for all periods at issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative copies of all correspondence related to the simultaneously contested claim to which he is a party (to include the Statements of the Case and a summary of the content of all Substantive Appeals) at the mailing address currently of record in Seabrook, Texas, and are provided with an opportunity to respond.  See August 2014 VA Form 21-526(b) (VBMS).

2.  Request that both parties (Veteran and Appellant) complete an additional VA Form 21-0788 to update their financial information. 

3.  Thereafter, readjudicate the matter on appeal in accordance with all contested claim procedures.  If the benefits sought on appeal remain denied, the appellant , the Veteran and their respective representatives must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The parties need take no action until so informed. The parties have the right to submit additional evidence or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

